SIMON, Justice.
This appeal involves the same parties and the same issues of law assigned in the case of Esso Standard Oil Company v. Jordan, 231 La. 594, 92 So.2d 377, and our findings therein are equally applicable and controlling here.
Accordingly, for the reasons assigned, the judgment of the trial court is amended to substitute Mrs. Hilda M. Hair and Mrs. Linda H. Sievers for the deceased R. W. Hair, and to substitute J. F. Vaughan, Testamentary Executor of E. R. Whitaker, for E. R. Whitaker.
In all other respects the judgment of the trial court is affirmed.